Citation Nr: 0934997	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  04-26 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.  

2.  Entitlement to service connection for an allergy and 
sinus disorder, to include as due to an undiagnosed illness.  

3.  Entitlement to service connection for a disability 
manifested by sleep disturbance, to include as due to an 
undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel

INTRODUCTION

The Veteran had active service from June 1980 to July 1991 
including service in Southwest Asia from October 1990 to 
April 1991 during the Persian Gulf War.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied, in pertinent part, service connection for 
diabetes mellitus, allergies and sinusitis, to include as due 
to an undiagnosed illness, and for a disability manifested by 
sleep disturbance, to include as due to an undiagnosed 
illness.  In February 2005, the Veteran testified at an RO 
hearing.  

In July 2006, the Board remanded the Veteran's appeal to the 
RO via the Appeals Management Center (AMC) in Washington, DC, 
for additional development.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.  

2.  There is no evidence of diabetes mellitus during service 
or within the first post-service year; the Veteran's diabetes 
mellitus otherwise is not related to active service.  

3.  The Veteran's complaints of an allergy and sinus disorder 
have been attributed to the known clinical diagnoses of 
seasonal allergic rhinitis and chronic maxillary sinusitis 
with episodic acute exacerbations.  

4.  The Veteran's complaints of a sleep disturbance have been 
attributed to the known clinical diagnosis of obstructive 
sleep apnea syndrome.




CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in service nor may it 
be so presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1133, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2008).

2.  A disability manifested by seasonal allergic rhinitis and 
chronic maxillary sinusitis with episodic acute exacerbations 
was not incurred in or aggravated by active service, nor may 
it be so presumed.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303, 3.317 (2008).  

3.  A disability manifested by obstructive sleep apnea 
syndrome was not incurred in or aggravated by active service, 
nor may it be so presumed.  38 U.S.C.A. §§ 1110, 1117, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 3.303, 3.317 (2008).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters issued in September 2002 and April 2004, VA 
notified the appellant of the information and evidence needed 
to substantiate and complete his claims, including what part 
of that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  This letter informed the appellant to 
submit medical evidence relating the claimed disabilities to 
active service, including as due to an undiagnosed illness, 
and noted other types of evidence the Veteran could submit in 
support of his claims.  The Veteran also was informed of when 
and where to send the evidence.  After consideration of the 
contents of this letter, the Board finds that VA has 
satisfied substantially the requirement that the Veteran be 
advised to submit any additional information in support of 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

As will be explained below in greater detail, the evidence 
does not support granting service connection for diabetes 
mellitus.  The evidence also does not support granting 
service connection for an allergy and sinus disorder or a 
disability manifested by sleep disturbance, each to include 
as due to an undiagnosed illness.  Thus, any failure to 
notify and/or develop these claims under the VCAA cannot be 
considered prejudicial to the Veteran.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  The claimant also has had the 
opportunity to submit additional argument and evidence and to 
participate meaningfully in the adjudication process.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-
connection claim was provided in August 2006, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, the Board finds that VA met its duty to notify 
the appellant of her rights and responsibilities under the 
VCAA.  

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Because the 
appellant's claims are being denied in this decision, any 
question as to the appropriate disability rating or effective 
date is moot and there can be no failure to notify the 
appellant.  See Dingess, 19 Vet. App. at 473.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield, 444 F.3d at 1328. 

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO.  It appears that all known and available records 
relevant to the issue on appeal have been obtained and 
associated with the Veteran's claims file.  

In October 2006, the National Personnel Records Center in St. 
Louis, Missouri (NPRC), notified VA that there were no 
additional service treatment records available for the 
Veteran.  In cases where the Veteran's service medical 
records (or other pertinent records, for that matter) are 
unavailable through no fault of the claimant, there is a 
heightened obligation to assist the claimant in the 
development of his or her case.  O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).  VA also must provide an explanation to the 
appellant regarding VA's inability to obtain his or her 
service medical records.  Dixon v. Derwinski, 3 Vet. App. 261 
(1992). The Veterans Court also has held that VA's efforts to 
obtain service department records shall continue until the 
records are obtained or unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile.  Hayre v. West, 188 F.3d 1327 
(Fed. Cir. 1999); see also McCormick v. Gober, 14 Vet. App. 
39 (2000).  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Veteran 
also has been provided with VA examinations which address the 
contended causal relationship between the claimed 
disabilities and active service.  In summary, VA has done 
everything reasonably possible to notify and to assist the 
Veteran and no further action is necessary to meet the 
requirements of the VCAA.

The Veteran contends that he incurred diabetes mellitus 
during active service.  Specifically, the Veteran testified 
during the February 2005 DRO hearing that he experienced 
tiredness, no energy, excessive thirst, and excessive 
urination during his military service.  Shortly after being 
discharged from service, he was diagnosed with diabetes 
mellitus in 1995.  He also contends that he incurred an 
allergy and sinus disorder and a disability manifested by 
sleep disturbance during active service in the Persian Gulf 
War, to include as due to an undiagnosed illness.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

A Persian Gulf Veteran shall be service-connected for 
objective indications of chronic disability resulting from an 
illness manifested by one or more presumptive signs or 
symptoms that began during active military service and cannot 
be attributed to any known clinical diagnosis.  See 38 C.F.R. 
§ 3.317.  A Persian Gulf Veteran is a Veteran who had active 
military, naval, or air service in the Southwest Asia Theater 
of operations during the Persian Gulf War.  See 38 C.F.R. § 
3.317(d)(1).  

A qualifying chronic disability means a chronic disability 
resulting from an undiagnosed illness; chronic fatigue 
syndrome, fibromyalgia or irritable bowel syndrome, which are 
medically unexplained chronic multi-symptom illnesses that 
are defined by a cluster of signs or symptoms; or any other 
illness that the Secretary determines warrants a presumption 
of service connection.  In addition, signs or symptoms which 
may be manifestations of undiagnosed illness or medically 
unexplained chronic multi symptom illness include, but are 
not limited to the following: fatigue, signs or symptoms 
involving skin, headache, muscle pain, joint pain, neurologic 
signs or symptoms, neuropsychological signs or symptoms, 
signs or symptoms involving the respiratory system (upper or 
lower), sleep disturbances, gastrointestinal signs or 
symptoms, cardiovascular signs or symptoms, abnormal weight 
loss, or menstrual disorders.  38 C.F.R. § 3.317.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

The Board notes that service treatment records are devoid of 
complaints, treatment, or findings related to diabetes 
mellitus, obstructive sleep apnea syndrome, seasonal allergic 
rhinitis, and chronic maxillary sinusitis with episodic acute 
exacerbations.  A September 1984 periodic examination report 
reflects normal clinical evaluations for the Veteran's 
sinuses, endocrine system, and neurological functions.  

In December 2002, the Veteran was afforded a VA examination 
for his claimed disabilities.  During the examination, the 
Veteran reported being diagnosed with diabetes mellitus in 
1995.  He further added that his allergy and sinus problems 
began in 1993 and have since worsened after moving to Texas.  
Finally, the Veteran informed the examiner that his sleep 
disturbance started in 1991 after his discharge from active 
service.  After diagnostic and clinical testing, the VA 
examiner diagnosed the Veteran with diabetes mellitus, type 
II; chronic maxillary sinusitis with episodic acute 
exacerbations of sinusitis; and obstructive sleep apnea 
syndrome.  

As a result of the December 2002 VA examiner not providing an 
opinion as to whether the Veteran's disabilities were related 
to his military service, the Veteran underwent a second VA 
examination in February 2009.  He reported experiencing 
fatigue in the military, but was never tested for diabetes 
until March 1995.  Similarly, the Veteran explained that he 
had problems with the "sniffles," continuous snoring, 
gasping for air while sleeping, and feeling fatigue during 
service, but he was never evaluated for allergies or a sleep 
disorder while on active duty.  Upon a review of the claims 
file and physical examination of the Veteran, the examiner 
diagnosed the Veteran with diabetes mellitus, type II; 
seasonal allergic rhinitis; and obstructive sleep apnea 
syndrome.  She opined that the Veteran's disabilities were 
not incurred during service based on the absence of 
evaluation or treatment for the disorders while in service.  
She concluded that the overall evidence of record points to 
the disorders as post-service.

The Board finds that the preponderance of the evidence is 
against the Veteran's claim of service connection for 
diabetes mellitus.  Initially, the Board has considered 
whether service connection for diabetes mellitus is warranted 
on a presumptive service connection basis.  Under 38 C.F.R. § 
3.309(a), the Veteran's diabetes mellitus is regarded as a 
chronic disease.  In order for this presumption to apply, 
however, diabetes mellitus must become manifest to a degree 
of 10 percent or more within 1 year from the date of 
separation from service.  See 38 C.F.R. § 3.307(a)(3).  
Review of the record reveals that the Veteran initially was 
diagnosed with diabetes mellitus, in March 1995, as 
referenced in December 2002 and February 2009 VA examination 
reports.  Because the evidence of record does not show any 
clinical manifestations of diabetes mellitus within the 
applicable presumptive period (i.e, by April 1992), the Board 
finds that service connection for diabetes mellitus on a 
presumptive service connection basis is not warranted.  

The Board also finds that service connection for diabetes 
mellitus is not warranted on a direct service connection 
basis.  The Veteran's service treatment records show no 
diagnosis of diabetes mellitus during active service or 
within the first post-service year and it was not until many 
years after service that the Veteran's diabetes mellitus was 
diagnosed initially.  With respect to negative evidence, the 
fact that there was no record of any complaint, let alone 
treatment, involving the Veteran's condition for many years 
is significant.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (holding that it was proper to consider 
the Veteran's entire medical history, including a lengthy 
period of absence of complaints).

The post-service medical evidence also shows that the 
Veteran's current diabetes mellitus is not related to active 
service.  In February 2009, the VA examiner determined that 
the Veteran's diabetes mellitus was not related to active 
service.  There is no competent contrary opinion of record.  
It also appears that the VA examiner was "informed of the 
relevant facts" concerning the Veteran's lack of in-service 
treatment for diabetes mellitus.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008).

The Board also finds that the preponderance of the evidence 
is against the Veteran's claims of service connection for an 
allergy and sinus disorder and for a disability manifested by 
sleep disturbance, each to include as due to an undiagnosed 
illness.  The Board first will consider whether service 
connection is warranted for either of these claimed 
disabilities on a presumptive service connection basis.  At 
the outset, the Board notes that the Veteran served a tour of 
duty in the Southwest Asia Theater of operations during the 
Persian Gulf War; therefore, he is a "Persian Gulf 
Veteran."  See 38 C.F.R. § 3.317.  After a review of the 
record, however, the Board finds that the provisions of 38 
C.F.R. § 3.317 do not serve as a basis for an award of 
service connection for the Veteran's claimed sleep 
disturbance and allergy and sinus disorder.  In this case, 
both the Veteran's sleep disturbance and his allergy and 
sinus disorder have been attributed to known clinical 
diagnoses.  As reflected in the December 2002 and February 
2009 VA examination reports, the Veteran has been diagnosed 
as having seasonal allergic rhinitis, chronic maxillary 
sinusitis with episodic acute exacerbations, and obstructive 
sleep apnea syndrome.  As such, presumptive service 
connection on the basis of an undiagnosed illness per 38 
C.F.R. § 3.317(a)(2)(i)(A) is precluded.  Moreover, as the 
etiology behind both the sleep disturbance and allergy and 
sinus disorder has not been shown to be inconclusive, the 
Veteran's seasonal allergic rhinitis, chronic maxillary 
sinusitis with episodic acute exacerbations, and obstructive 
sleep apnea do not satisfy the requirements of a medically 
unexplained chronic multisymptom illness under 38 C.F.R. 
§ 3.317(a)(2)(B), eliminating another basis for a grant of 
presumptive service connection.  There are no other 
applicable presumptive provisions for consideration.  

The Board also finds that service connection for an allergy 
and sinus disorder and for a disability manifested by sleep 
disturbance also is not warranted on a direct service 
connection basis.  The Veteran has contended that his allergy 
and sinus disorder and a disability manifested by sleep 
disturbance have existed since his military service.  There 
is no objective medical evidence of record of allergic 
rhinitis, chronic maxillary sinusitis with episodic acute 
exacerbations, and obstructive sleep apnea syndrome occurring 
during active service or within the first post-service year, 
however.  See Maxson, 230 F.3d at 1333.  His post service 
treatment records reflect complaints of and treatment for 
chronic maxillary sinusitis with episodic acute 
exacerbations, seasonal allergic rhinitis, and obstructive 
sleep apnea syndrome.  It appears that the first evidence of 
the existence of these disabilities occurred in the December 
2002 and February 2009 VA examination reports, many years 
following discharge from service.    

Additional evidence in support of the Veteran's service 
connection claims is his own lay assertions and lay 
statements submitted by his spouse, sister, daughter, and 
four friends concerning his symptomatology.  Lay persons 
generally are not competent to opine on medical matters such 
as the etiology of medical disorders.  The record does not 
show, nor does the Veteran contend, that he has specialized 
education, training, or experience that would qualify him to 
provide an opinion on this matter.  Accordingly, the lay 
statements are entitled to no probative value.  Bostain v. 
West, 11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. 
App. 183, 186 (1997). 

As the preponderance of the evidence is against the Veteran's 
claims, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

Entitlement to service connection for diabetes mellitus is 
denied.  

Entitlement to service connection for an allergy and sinus 
disorder, to include as due to an undiagnosed illness, is 
denied.  

Entitlement to service connection for a disability manifested 
by sleep disturbance, to include as due to an undiagnosed 
illness, is denied.  



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


